DETAILED ACTION
1.          Claims 1, 3-9, 11-17, and 19-35 have been examined and are pending.

Continued Examination Under 37 CFR 1.114
2.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.

Information Disclosure Statement
3.          The information disclosure statement (IDS) submitted on 6/30/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
4.          Claims 1, 3-9, 11-17, and 19-35 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of providing transmission order instructions to a radio equipment (RE), coupled to a radio equipment controller (REC) by way of an REC-RE interface, that indicate a scheduling prioritization for transmission by the RE of uplink data between the RE and the REC over the REC-RE interface, the uplink data being received by the RE on a radio interface between the access node and one or more terminal devices.
            Considered the closest, available prior art, US PGPub 2010/0074121 A1 to Sakama at [0091-0093], [0123], [0140], [0170], [0177], [0216], [0238], [0262], [0266], and [0270-0271]. Sakama describes methodology to which a prioritization between a plurality of Common Public Radio Interface (CPRI) interfaces, corresponding to the REC-RE of the recited claims. However, this aspect of prioritizing REC-RE interfaces and further recitations from Sakama do not teach, suggest, or disclose a scheduling prioritization for transmission by the RE of uplink data between the RE and the REC over the REC-RE interface, the uplink data being received by the RE on a radio interface between the access node and one or more terminal devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 9, 2021